EXHIBIT 10.38
 
THIS WARRANTAND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAW, ANDMAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF OR EXERCISED UNLESS (i) A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS SHALL
HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR (ii) AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS
AVAILABLE IN CONNECTION WITH SUCH OFFER, SALE OR TRANSFER.


AN INVESTMENT IN THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK.  HOLDERS MUST
RELY ON THEIR OWN ANALYSIS OF THE INVESTMENT AND ASSESSMENT OF THE RISKS
INVOLVED.
 

Warrant to Purchase       75 000     shares   Warrant Number 2012 – 48



Common Stock Purchase Warrant
of
The Guitammer Company


THIS CERTIFIES that John Robison, or any subsequent permitted holder hereof
(“Holder”) has the right to purchase from The Guitammer Company, a
NevadaCorporation(the “Company”), up to Seventy Five Thousand fully paid and
nonassessable shares, of the Company's common stock, $0.001par value per share
(“Common Stock”), subject to adjustment as provided herein, at a price equal to
the Exercise Price as defined in Section 3 below, at any time during the Term of
this Warrant (as defined below).


Holder agrees with the Company that this Warrant to purchase Common Stock of the
Company (this “Warrant” or this “Agreement”) is issued and all rights hereunder
shall be held subject to all of the conditions, limitations and provisions set
forth herein.


1.             Date of Issuance and Term.


This Warrant shall be deemed to be issued on August 1, 2012 (“Date of
Issuance”).  The term of this Warrant begins on the Date of Issuance and ends at
5:00 p.m., Eastern Time, on the date that is two (2) years after the Date of
Issuance (the “Term”).  This Warrantisissued in consideration of (i)the
conversion of the $42,500 principal balance of a promissory note of the
Company’s wholly owned subsidiary, The Guitammer Company, an Ohio corporation
(“Guitammer-Ohio”), payableto John Robison,into 170,000 shares of Common Stock
of the Company at a conversion price of $0.25per share, (ii) the exchange and
cancellation of that certain outstanding Warrant No. JR-111 dated July 10, 2010
to purchase 50,000 shares of common stock of Guitammer-Ohio and (iii)the
exchange and cancellation of that certain outstanding Warrant No. JR-112 dated
July 10, 2010 to purchase 25,000 shares of common stock of Guitammer-Ohio.
 
 
1

--------------------------------------------------------------------------------

 


2.             Exercise.


(a) Manner of Exercise. During the Term, this Warrant may be Exercised as to all
or any lesser number of full shares of Common Stock covered hereby (the “Warrant
Shares” or the “Shares”) upon surrender of this Warrant, with the Notice of
Exercise Form attached hereto as Schedule 1 (the “Notice of Exercise”) duly
completed and executed, together with the full Exercise Price (as defined below,
which may be satisfied by a Cash Exercise (defined below) for each share of
Common Stock as to which this Warrant is Exercised, at the office of the
Company, Attn: Secretary; The Guitammer Company, P.O. Box 82, Westerville, Ohio
43086, Phone: (614) 898-9370, Fax: (815) 346-9532 or at such other location as
the Company may then be located or such other office or agency as the Company
may designate in writing, by overnight mail, by facsimile (such surrender and
payment of the Exercise Price hereinafter called the “Exercise” of this
Warrant).


(b)  Date of Exercise.  The “Date of Exercise” of the Warrant shall be defined
as the date that a copy of the Notice of Exercise form attached hereto as
Schedule 1, completed and executed, is sent by facsimile to the Company or its
transfer agent (including but not limited to a scanned “PDF” file which is
delivered as an attachment to an e-mail to the Company or transfer agent),
provided that the original Warrant and Notice of Exercise form are received by
the Company and the Exercise Price is satisfied, each as soon as practicable
thereafter.  Alternatively, the Date of Exercise shall be defined as the date
the original Notice of Exercise form is received by the Company, if Holder has
not sent advance notice by facsimile or email.  Upon delivery of the Notice of
Exercise form to the Company by facsimile or otherwise, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Shares.  The Company shall deliver any objection to any Notice of Exercise
within five (5) Business Days (defined below) of receipt of such notice.  In the
event of any dispute or discrepancy, the records of the Company shall be
controlling and determinative in the absence of manifest error.  "Business Day"
shall mean any day other than a Saturday, Sunday or a day on which commercial
banks in the City of Westerville, Ohio are authorized or required by law or
executive order to remain closed.


(c)  Delivery of Common Stock Upon Exercise.  Within ten (10) Business Days from
the delivery to the Company of the Notice of Exercise, surrender of this Warrant
(if required) and payment of the aggregate Exercise Price (the “Warrant Shares
Delivery Deadline”), the Company shall issue and deliver (or cause its transfer
agent so to issue and deliver) in accordance with the terms hereof to or upon
the order of the Holder that number of shares of Common Stock (“Exercise
Shares”) for the portion of this Warrant exercised as shall be determined in
accordance herewith.  Upon the Exercise of this Warrant or any part thereof, the
Company shall, at its own cost and expense, take all necessary action, which
shall not include obtaining and delivering an opinion of counsel to assure that
the Company's transfer agent shall issue stock certificates in the name of
Holder (or its nominee) or such other persons as designated by Holder and in
such denominations to be specified at Exercise representing the number of shares
of Common Stock issuable upon such Exercise, which action shall be the sole
responsibility of Holder. The Company warrants that no instructions other than
these instructions have been or will be given to the transfer agent of the
Company's Common Stock and that, unless waived by the Holder, in the event the
Exercise Shares are eligible to be issued without legend pursuant to Rule 144
under the Securities Act of 1933, as amended (the “1933 Act” or the “Securities
Act”) in the reasonable determination of the Company’s counsel (as described
below), the Exercise Shares will be free-trading, and freely transferable, and
will not contain a legend restricting the resale or transferability of the
Exercise Shares if the Unrestricted Conditions (as defined below) are met, and
the Holder has supplied the Company with an opinion of counsel as to such fact,
acceptable to the Company, which acceptance shall not be unreasonably withheld.


(d)  Legends.


(i) Restrictive Legend. The Holder understands that (a) the Warrant and, (b)
until such time as Exercise Shares have been registered under the 1933 Act, if
ever, or, may be sold pursuant to Rule 144 under the 1933 Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Exercise Shares, shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for such securities):


         “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID
ACT, OR AN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE REASONABLY
SATISFACTORY TO COUNSEL TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT.”
 
 
2

--------------------------------------------------------------------------------

 


(ii) Removal of Restrictive Legends.  Certificates evidencing the Exercise
Shares shall not contain any legend restricting the transfer thereof (including
the legend set forth above in subsection 2(d)(i)): (i) while a registration
statement covering the resale of such security is effective under the Securities
Act, or (ii) following any valid and applicable sale of such Exercise Shares
pursuant to Rule 144, which determination shall be made in the sole
determination of the Company’s counsel, provided that the Company may request an
opinion from Holder as to the applicability of such rule, or (iii) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Securities and Exchange Commission (the “Commission”), which determination
shall be made in the sole determination of the Company’s counsel (collectively,
the “Unrestricted Conditions”). If the Unrestricted Conditions are met at the
time of issuance or resale of Exercise Shares, then such Exercise Shares shall
be issued free of all legends.


(iii) Sale of Unlegended Shares.  Holder agrees that the removal of the
restrictive legend from certificates representing Securities as set forth in
Section 2(d)(i) above is predicated upon the Company’s reliance that the Holder
will sell any Exercise Shares pursuant to either the registration requirements
of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Securities are sold
pursuant to a registration statement, they will be sold in compliance with the
plan of distribution set forth therein.


(e) Cancellation of Warrant.  This Warrant shall be canceled upon the full
Exercise of this Warrant, and, on or before the Warrant Shares Delivery
Deadline, Holder shall be entitled to receive Common Stock for the number of
Shares purchased upon such Exercise of this Warrant, and if this Warrant is not
Exercised in full, Holder shall be entitled to receive a new Warrant (containing
terms identical to this Warrant) representing any unexercised portion of this
Warrant in addition to such Common Stock.


(f)  Holder of Record.  Each person in whose name any Warrant for Shares of
Common Stock is issued shall, for all purposes, be deemed to be the Holder of
record of such Shares on the Date of Exercise of this Warrant, irrespective of
the date of delivery of the Common Stock purchased upon the Exercise of this
Warrant.  Nothing in this Warrant shall be construed as conferring upon Holder
prior to the Date of Exercise any rights as a stockholder of the Company.


(g)  Surrender of Warrant Upon Exercise; Book-Entry.  Notwithstanding anything
to the contrary set forth herein, upon Exercise of this Warrant in accordance
with the terms hereof, the Holder shall not be required to physically surrender
the original Warrant Certificate to the Company unless all of this Warrant is
Exercised, in which case such Holder shall deliver the original Warrant being
Exercised to the Company promptly following the Date of Exercise at
issue.  Partial exercises of this Warrant resulting in purchases of a portion of
the total number of Warrant Shares available hereunder shall have the effect of
lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased.  The Holder
and the Company shall maintain records showing the amount of this Warrant that
is so exercised and the dates of such Exercises or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this original Warrant upon each such Exercise.  In the
event of any dispute or discrepancy, such records of the Company shall be
controlling and determinative in the absence of manifest error.  The Holder and
any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following the purchase of a portion
of the Warrant Shares hereunder, the number of Warrant Shares available for
purchase hereunder at any given time may be less than the amount stated on the
face hereof.
 
 
3

--------------------------------------------------------------------------------

 


3.            Payment of Warrant Exercise Price.


The Exercise Price (“Exercise Price”) shall initially equal $0.25 per Share (the
“Initial Exercise Price”), subject to adjustment pursuant to the terms hereof,
including but not limited to Section 5 below.  Payment of the Exercise Price may
be made in cash or by bank or cashiers check or wire transfer (a “Cash
Exercise”).
 
4.            Transfer and Registration.


Subject to the provisions of Section 8 of this Warrant, this Warrant may be
transferred on the books of the Company, in whole or in part, in person or by
attorney, upon surrender of this Warrant properly completed and endorsed along
with the Assignment form attached hereto as Schedule 2.  This Warrant shall be
canceled upon such surrender and, as soon as practicable thereafter, the person
to whom such transfer is made shall be entitled to receive a new Warrant or
Warrants as to the portion of this Warrant transferred, and Holder shall be
entitled to receive a new Warrant as to the portion hereof retained.


5.            Adjustments; Additional Adjustments; Purchase Rights.


(a)  Recapitalization or Reclassification.  If the Company shall at any time
prior to end of the Term, effect a recapitalization, reclassification or other
similar transaction of such character that the shares of Common Stock shall be
changed into or become exchangeable for a larger or smaller number of shares,
then upon the effective date thereof, the number of shares of Common Stock which
Holder shall be entitled to purchase upon Exercise of this Warrant shall be
increased or decreased, as the case may be, in direct proportion to the increase
or decrease in the number of shares of Common Stock by reason of such
recapitalization, reclassification or similar transaction, and the Exercise
Price shall be, in the case of an increase in the number of shares,
proportionally decreased and, in the case of decrease in the number of shares,
proportionally increased.  The Company shall give Holder the same notice it
provides to holders of Common Stock of any transaction described in this Section
5(a).


(b)  Exercise Price Adjusted.  As used in this Warrant, the term “Exercise
Price” shall mean the purchase price per share specified in Section 3 of this
Warrant, until the occurrence of an event stated in this Section 5 or otherwise
set forth in this Warrant, and thereafter shall mean said price as adjusted from
time to time in accordance with the provisions of said subsection.  No such
adjustment under this Section 5 shall be made unless such adjustment would
change the Exercise Price at the time by $.01 or more; provided, however, that
all adjustments not so made shall be deferred and made when the aggregate
thereof would change the Exercise Price at the time by $.01 or more. No
adjustment made pursuant to any provision of this Section 5 shall have the net
effect of increasing the Exercise Price in relation to the split adjusted and
distribution adjusted price of the Common Stock.


(c)  Adjustments: Additional Shares, Securities or Assets.  In the event that at
any time, as a result of an adjustment made pursuant to this Section 5 or
otherwise, Holder shall, upon Exercise of this Warrant, become entitled to
receive shares and/or other securities or assets (other than Common Stock) then,
wherever appropriate, all references herein to shares of Common Stock shall be
deemed to refer to and include such shares and/or other securities or assets;
and thereafter the number of such shares and/or other securities or assets shall
be subject to adjustment from time to time in a manner and upon terms as nearly
equivalent as practicable to the provisions of this Section 5.


(d)  Subdivision or Combination of Common Stock.  If the Company at any time
prior to the end of the Term subdivides (by any stock split, stock dividend,
recapitalization, reorganization, reclassification or otherwise) the shares of
Common Stock acquirable hereunder into a greater number of shares, then, after
the date of record for effecting such subdivision, the Exercise Price in effect
immediately prior to such subdivision will be proportionately reduced and the
number of shares represented by this Warrant shall proportionally increase.  If
the Company at any time combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a smaller number of shares, then, after the date of
record for effecting such combination, the Exercise Price in effect immediately
prior to such combination will be proportionately increased and the number of
shares represented by this Warrant shall proportionally decrease.
 
 
4

--------------------------------------------------------------------------------

 


(e)  Voluntary Adjustment By Company. The Company may at any time during the
term of this Warrant reduce the then current Exercise Price to any amount and
for any period of time deemed appropriate by the board of directors of the
Company (a “Voluntary Adjustment”).


(f)  Adjustment to Number of Shares.  In the event of any adjustment to the
Exercise Price prior to the expiration of the Term of this Warrant,pursuant to
the terms of this Warrant, including but not limited to any Voluntary
Adjustment, the number of Warrant Shares issuable upon Exercise of this Warrant
shall be adjusted such that the aggregate Exercise Price payable in a full Cash
Exercise hereunder, after taking into account the adjustment in the Exercise
Price, shall be equal to the aggregate Exercise Price payable in a full Cash
Exercise prior to such adjustment.
 
(g)  Notice of Adjustments; Notice Failure Adjustment.  Whenever the Exercise
Price is required to be adjusted pursuant to the terms of this Warrant, the
Company shall within five (5) Business Days mail to the Holder a notice (a
“Exercise Price Adjustment Notice”) setting forth the new Exercise Price and
specifying the new number of shares into which the Warrant is convertible after
such adjustment and setting forth a statement of the facts requiring such
adjustment. The Company shall, upon the written request at any time of the
Holder, furnish to such Holder a like Warrant setting forth (i) such adjustment
or readjustment, (ii) the Exercise Price at the time in effect and (iii) the
number of shares of Common Stock and the amount, if any, of other securities or
property which at the time would be received upon Exercise of the Warrant,
following delivery of the original Warrant to the Company for exchange.  For
purposes of clarification, whether or not the Company provides an Exercise Price
Adjustment Notice pursuant to this Section 5(g), upon the occurrence of any
event that leads to an adjustment of the Exercise Price, the Holders are
entitled to receive an Exercise Price and a number of Exercise Shares based upon
the new Exercise Price, as adjusted, for exercises occurring on or after the
date of such adjustment, regardless of whether a Holder accurately refers to the
adjusted Exercise Price in the Notice of Exercise.


6.             Fractional Interests.
 
No fractional shares or scrip representing fractional shares shall be issuable
upon the Exercise of this Warrant, but on Exercise of this Warrant, Holder may
purchase only a whole number of shares of Common Stock.  If, on Exercise of this
Warrant, Holder would be entitled to a fractional share of Common Stock or a
right to acquire a fractional share of Common Stock, such fractional share shall
be disregarded and the number of shares of Common Stock issuable upon Exercise
shall be the next closest number of whole shares.


7.             Reservation of Shares.


From and after the date hereof, the Company shall at all times reserve for
issuance such number of authorized and unissued shares of Common Stock (or other
securities substituted therefor as herein above provided) equal to 100% (the
“Minimum Warrant Share Reservation Amount”) of such number as shall be
sufficient for the Exercise of this Warrant and payment of the Exercise Price in
full. If at any time the number of shares of Common Stock authorized and
reserved for issuance is below 100% of the number of shares sufficient for the
Exercise of this Warrant (a “Share Authorization Failure”)(based on the Exercise
Price in effect from time to time), the Company will promptly take all corporate
action necessary to authorize and reserve a sufficient number of shares,
including, without limitation, calling a special meeting of stockholders to
authorize additional shares to meet the Company's obligations under this
Section 7, in the case of an insufficient number of authorized shares, and using
its best efforts to obtain stockholder approval of an increase in such
authorized number of shares such that the number of shares authorized and
reserved for the Exercise of this Warrant shall exceed the Minimum Warrant Share
Reservation Amount. The Company covenants and agrees that upon the Exercise of
this Warrant, all shares of Common Stock issuable upon such Exercise shall be
duly and validly issued, fully paid, nonassessable and not subject to liens,
claims, preemptive rights, rights of first refusal or similar rights of any
person or entity.
 
 
5

--------------------------------------------------------------------------------

 
 
8.             Restrictions on Transfer.


(a)  Registration or Exemption Required.  This Warrant has been issued in a
transaction exempt from the registration requirements of the Act by virtue of
Regulation D of the Act. The Warrant and the Common Stock issuable upon the
Exercise of this Warrant may not be transferred, sold or assigned except
pursuant to an effective registration statement or an exemption to the
registration requirements of the Act and applicable state laws.
 
(b)  Assignment.  If Holder can provide the Company with reasonably satisfactory
evidence that the conditions above regarding registration or exemption have been
satisfied, Holder may sell, transfer, assign, pledge or otherwise dispose of
this Warrant, in whole or in part. Holder shall deliver a written notice to
Company, substantially in the form of the Assignment attached hereto as Schedule
2, indicating the person or persons to whom the Warrant shall be assigned and
the respective number of warrants to be assigned to each assignee. The Company
shall effect the assignment within ten (10) Business Days of receipt of such
notice, and shall deliver to the assignee(s) designated by Holder a Warrant or
Warrants of like tenor and terms for the appropriate number of Shares.


9.            Noncircumvention.  The Company hereby covenants and agrees that
the Company will not, by amendment of its certificate of incorporation, bylaws
(or similar documents) or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, and will at all times in
good faith carry out all the provisions of this Warrant and take all action as
may be required to protect the rights of the Holder.  Without limiting the
generality of the foregoing, the Company (i) shall not increase the par value of
any shares of Common Stock receivable upon the exercise of this Warrant above
the Exercise Price then in effect, and (ii) shall take all such actions as may
be necessary or appropriate in order that the Company may validly and legally
issue fully paid and nonassessable shares of Common Stock upon the exercise of
this Warrant.


10.           Benefits of this Warrant.


Nothing in this Warrant shall be construed to confer upon any person other than
the Company and Holder any legal or equitable right, remedy or claim under this
Warrant and this Warrant shall be for the sole and exclusive benefit of the
Company and Holder.


11.           Governing Law.


All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Nevada, without regard to
the principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in Ohio.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Ohio for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or is an inconvenient venue for such proceeding.  Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.  The parties hereby waive all rights to a trial by jury.  If either party
shall commence an action or proceeding to enforce any provisions of this
Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
 
 
6

--------------------------------------------------------------------------------

 


12.           Loss of Warrant.


Upon receipt by the Company of evidence of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction) of
indemnity or security reasonably satisfactory to the Company, and upon surrender
and cancellation of this Warrant, if mutilated, the Company shall execute and
deliver a new Warrant of like tenor and date.
 
13.           Notice or Demands.


Notices or demands pursuant to this Warrant to be given or made by Holder to or
on the Company shall be sufficiently given or made if sent by certified or
registered mail, return receipt requested, postage prepaid, and addressed, until
another address is designated in writing by the Company, to the address set
forth in Section 2(a) above. Notices or demands pursuant to this Warrant to be
given or made by the Company to or on Holder shall be sufficiently given or made
if sent by certified or registered mail, return receipt requested, postage
prepaid, and addressed, to the address of Holder set forth in the Company’s
records, until another address is designated in writing by Holder.


14.           Amendment.  This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.


15.           Capacity.   Each signatory below confirms and acknowledges that
they have received valid authorization and that each respective party has
authorized such signatory to sign this Warrant on such party’s behalf.


16.           Effect of Facsimile and Photocopied Signatures. This Warrant may
be executed in several counterparts, each of which is an original.  It shall not
be necessary in making proof of this Warrant or any counterpart hereof to
produce or account for any of the other counterparts.  A copy of this Warrant
signed by one party and faxed to another party shall be deemed to have been
executed and delivered by the signing party as though an original.  A photocopy
of this Warrant shall be effective as an original for all purposes.
 
IN WITNESS WHEREOF, the undersigned has executed this Warrant as of the 27th day
of June, 2012.
 

  The Guitammer Company          
 
By:
/s/ Mark A. Luden       Mark A. Luden, President  

 
 
7

--------------------------------------------------------------------------------

 
 
Schedule 1
 
NOTICE OF EXERCISE


TO:  THE GUITAMMER COMPANY


The undersigned hereby irrevocably Exercises the right to purchase
_____________________________________________ of the shares of Common Stock (the
“Common Stock”) of THE GUITAMMER COMPANY (the “Company”), evidenced by the
attached warrant (the “Warrant”), and herewith makes payment of the Exercise
price with respect to such shares in full, all in accordance with the conditions
and provisions of said Warrant.


1.
The undersigned agrees not to offer, sell, transfer or otherwise dispose of any
of the Common Stock obtained on Exercise of the Warrant, except in accordance
with the applicable provisions of the Warrant.



2.
The undersigned requests that stock certificates for such shares be issued free
of any restrictive legend, if appropriate, and a warrant representing any
unexercised portion hereof be issued, pursuant to the Warrant in the name of the
undersigned and delivered to the undersigned at the address set forth below:

 

Dated:  ___________________           Signature           Print Name          
Address  

 
NOTICE:  The signature to the foregoing Notice of Exercise must correspond to
the name as written upon the face of the attached Warrant in every particular,
without alteration or enlargement or any change whatsoever.
 
 
D - Sch 1

--------------------------------------------------------------------------------

 
 
Schedule 2
 
ASSIGNMENT


(To be executed by the registered holder
desiring to transfer the Warrant)


FOR VALUE RECEIVED, the undersigned holder of the attached warrant (the
“Warrant”) hereby sells, assigns and transfers unto the person or persons below
named the right to purchase  shares of the common stock of THE GUITAMMER COMPANY
(the “Company”) evidenced by the attached Warrant and does hereby irrevocably
constitute and appoint  attorney to transfer the said Warrant on the books of
the Company, with full power of substitution in the premises.
 

_____________________________________ _____________________________________
Dated:   Signature

 
Fill in for new registration of Warrant:
 

    Name           Address          
Please print name and address of assignee
(including zip code mnnber)
 

 
NOTICE:  The signature to the foregoing Assignment must correspond to the name
as written upon the face of the attached Warrant in every particular, without
alteration or enlargement or any change whatsoever.
 
 
 
D - Sch 1

--------------------------------------------------------------------------------